 FARRINGTON MANUFACTURING COMPANY195The Petitioner,Perry, had been president of Local UnionNo. 12,560, for 5 years, but was expelled for 99 years and lifebecause he was largely responsible for bringing about theemployees'disaffection from the UMW and affiliation with theUnion.At the time Perry initiated these proceedings,Mike Smijon,identified by witnesses as the district representative of theUMW, was attempting to organize the employees for the UMW.Perry testified that he obtained a supply of mimeographeddecertification petition forms from his attorney,and that hedid not circulate any petitions himself, nor obtain any signaturesthereon, but had this done by committeemen who were notidentified.These forms were identical with the mimeographedforms that Smijon had given to employees to circulate exceptthat a typewritten sentence had been added to the forms usedby Perry stating that "We authorize Reginald C. Perry, afellowemployee,tofilea petition with the NLRB for anelection."The record shows that Smijon visited employees at theirhomes to solicit their signatures to a decertification petition,and that he offered money,liquor, and the use of his car toemployees to sign or to circulate this petition.Smijon toldone employee that the purpose of the petitionwas to get30 percent or more so we can have an election,"and toldanother employee that"we will use force for the company torecognize us."Three witnesses testified as to various occasions on whichthey had observed Perry and Smijon together engaged in con-versation.Another witness,Allan Craig,stated that he waswith Perry when they walked out of the plant,that they talkedto Smijon, and that both Perry and Craig received petitionforms from Smijon although Craig did not see the languageon the forms given to Perry.Although Perry testified thathe knew Smijon only by sight,he admitted conversing withhim in front of the plant on one occasion,although he deniedthat their conversation dealt with der ertification of the Union.Under all the circumstances of this case,we find that Perrywas in fact acting on behalf of a noncomplying labor organiza-tion, and we shall therefore dismiss the petition.3[The Board dismissed the petition.]3SeeTimm Industries. Inc., 104NLRB 359; Knife River Coal Mining Company, 91 NLRB 176.FARRINGTON MANUFACTURING COMPANYandLODGE 860,DISTRICT 38, INTERNATIONAL ASSOCIATION OF MA-CHINISTS, AFL, Petitioner. Case No. 1-RC-3122. May 29,1953DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before George A.105 NLRB No. 34. 196DECISIONSOF NATIONALLABOR RELATIONS BOARDSweeney, hearing officer.The hearing officer's rulings madeat the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with this case toa three-member panel [Members Houston,Murdock, andPeterson].Upon the entire record in this case,the Board finds:1.The Employer is engaged in commerce within the mean-ing of the Act.2.The labor organization involved claims to representemployees of the Employer.3.No question affecting commerce exists concerning therepresentation of employees of the Employer within the mean-ing of Section 9 (c) (1) and Section 2 (6) and (7) of the Act, forthe following reasons:The Board'srecords show that on July 10,1951, after aconsent election,Lodge 264 of District 38, International As-sociation of Machinists,AFL, was certified as representativeof the production and maintenance employees at the Employer'sJamaica Plains, Massachusetts, plants Nos.1,2, and 3, ex-cluding, among others, guards.The record in this proceedingshows that on November 8, 1951, the Employer and Lodge 860,the Petitioner, executed a 2-year contract covering the em-ployees in this unit.'The Petitioner here requests certification as representativeof a unit composed of the Employer's firemen-watchmen. TheEmployer opposes the petition,asserting that these employeesspend the majority of their time in watchmen's duties and henceare guards and cannot be represented by a union which alsorepresents employees other than guards.'TheEmployerfurther contends however,that if these employees in factspend more than 50 percent of their time in firemen's dutiesand hence are not guards within the meaning of the Act, theyare thus maintenance employees within the scope of the pro-duction and maintenance unit that the Petitioner now repre-sents, and for that reason the petition should be dismissed.In plant 1,there are 3 watchmen-firemen who,between them,cover the second and third shifts from Monday through Fridayand the full 24 hours on Saturday and Sunday.In plant 2, thereare 4 watchmen-firemen who work on a rotating schedule,covering all shifts throughout the entire week. In plant 2,during the first shift on weekdays,these employees performonly firemen's duties. However, during the other shifts in eachplant,the watchmen-firemen divide their time between makingscheduled rounds, punching time clocks and checking windowsand doors enroute, and tending the equipment in the boiler-room. In both plants, they also perform some miscellaneousduties such as opening doors and gates, and in plant 2 they filltanks with water,light a coffee urn, and make other prepara-1Therecord does not explain the variation between the designation of the certified localand that of the local which executed the contract.2Section 9(b) of the LaborManagement Relations Act. FARRINGTON MANUFACTURING COMPANY197tions early in the morning for the beginning of work by theproduction-employees.In plant 1, they serve door duty at theend of the day and evening shifts on weekdays,and during themorning on Saturday.In this plant on weekdays,rounds aremade only during the hours from 5 p.m. to about 5:30 a. m.,although the watchmen-firemen are on duty during a somewhatlonger period.In plant 2, the watchmen-firemen are requiredto answer the doorbell during the period from 11 p. m. to 7 a. m.and admit authorized persons to the plant.'The principal disagreements between the parties concern theamount of time spent on door duty by the watchmen-firemenin plant 1, and the portions of time spent on making rounds ineach of the plants.The testimony of a watchman-fireman em-ployed in plant 1 discloses that on weekdays the door dutyinvolves 1 period of 15 minutes at 5 p. m. and another periodof about 5 minutes at 11 p. m. watching employees leaving theplant at the close of their shifts."As to the length of timerequired to make a round, the testimony of a watchman-fire-man employed in plant 1 indicates that in this plant,althoughthe first round of each shift takes somewhat longer,'all theother rounds take approximately 20 minutes.,The testimony of2watchmen-firemen from plant 2 shows that in that plant forevery round after the first,20 to 25 minutes are required.7Upon the entire record, we are satisfied that the watchmen-firemen do not, in either plant, spend the majority of theirtime in tasks related to plantprotection or safety of persons onthe Employer'spremises.We therefore find that they are not3During other hours, guards provided by an independent protective agency are on dutyThus,one such guard is stationed in the receiving room duringthe day shiftto preventpilfering,and another guard is stationed in a cubicle at the front gates from 2 to 11 p. m tocheck employees asthey gointo and out of the plant.4 Most of the employees are employed on the day shift and leave at 3 or at 5 p. in. Someare employed on the secondshift whichends at 11 p m.5 The watchmen-firemen check the condition of the plant and offices morethoroughly atthe beginning of their shifts to make sure that everything is in order6Theplant engineer of plant 1 testified that the distance traveled in making each roundin that plant is 2,600 feet (approximately one-half mile),and that in estimatingthe timerequired he found that it required 30 minutes of brisk walking,without stopping to punchclocks, to cover this distance.We regard the testimony of the watchmen-firemen as themore credible7 The plant engineer of plant 2 testified that except for the rounds at 5 and 11 p. m , whichtake longer because they are at the beginning of a shift, each round takes an average of 25to 30 minutes.The Employer also introduced in evidence a job description and two "schedules"purportingto show the amounts of time spent by the watchmen-firemen in both plants in their variousdutiesTestimony of the Employer's personnel manager shows, however,that these are notpart of the Employer's ordinary records but were specially prepared for the purposes ofthisproceeding.The source of the material they containis not revealed, except that eachplant engineer testified that he was consulted in the preparation of the "schedule"relatingto his plant The plant engineers made no further reference to these exhibits in their testi-mony and did not explain the basis of estimation or computation of the amounts of timeattributed to the different duties. In these circumstances,we regard these exhibits as notpossessing independent evidentiary value, and have disregarded them insofar as they do notconform to other testimony offeredby theparties at the hearing. 198DECISIONSOF NATIONAL LABOR RELATIONS BOARDguards within the meaning of the Act.IRather we find that theyare a classification similar to the "standby fireman,"and theboiler engineer in plant 1,who are recognized by the partiesas being part of the existing production and maintenance unit.As the watchmen-firemen are thus part of that unit,and as itdoes not appear that any issue is herein dispute other than thequestion of their status as guards,above discussed,we findthatno question exists concerning their representation. Weshall therefore dismiss the petition.[The Board dismissed the petition.]8Trenton Foods, Inc., 101 NLRB 1769; Sunday School Publishing Board, National BaptistConvention, USA, Inc., 100 NLRB No. 193; Wiley Mfg. Inc., 92 NLRB 40.HOMESTAKEMININGCOMPANYandUNITED STEEL-WORKERS OF AMERICA, C.I.O.,Petitioner.Case No.18-RC-1839. May 29, 1953DECISION AND DIRECTION OF ELECTIONUpon a petitionduly filedunder Section 9 (c) of the NationalLabor RelationsAct, a hearingwas held before Alan Bruce,hearing officer. The hearing officer's rulings made at thehearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section3 (b) of the Act, theBoard has delegated its powers in connection with this casetoa three-member panel[Members Houston, Murdock, andPeterson.].Upon the entire record in this case, the Board finds:'1.The Employeris engaged in commercewithin themeaningof the Act.2.The labororganizations involved claim to representcertain employees of the Employer.',3.A questionaffecting commerce exists concerning therepresentation of certain employees of the Employer withinthemeaning of Section 9 (c)(1) and Section 2 (6) and(7) of theAct.4.The appropriate unit:The Petitioner seeks a unit consisting of all production andmaintenance employeesin the Employer's Lead, SouthDakota,operations,including the deadwood slime plant employees,and the Kirk power station employees,but excluding the em-ployees at the Spearfish sawmill, the three hydropower plants,the Hanna pumping plant,and the logging operations conducted1The request of the Employer for oral argument is denied inasmuch as the record andbriefs adequately and fully present the issues and positions of the parties.2At the hearings United Brotherhood of Carpenters and Joiners of America, A.F.L., waspermitted to intervene.105 NLRB No. 18.